Name: Decision of the EEA Joint Committee No 15/97 of 26 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  deterioration of the environment;  chemistry;  health;  documentation;  European construction
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/47 DECISION OF THE EEA JOINT COMMITTEE No 15/97 of 26 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 57/96 (1); Whereas Commission Regulation (EC) No 142/97 of 27 January 1997 concerning delivery of information about certain existing substances as foreseen under Council Regulation (EEC) No 793/93 (2) is to be incorporated into the Agreement; Whereas Commission Regulation (EC) No 143/97 of 27 January 1997 concerning the third list of priority substances as foreseen under Council Regulation (EEC) No 793/93 (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following point shall be inserted after point 12g (Commission Decision 94/643/EC) in Chapter XV of Annex II to the Agreement: 12h 397 R 0142: Commission Regulation (EC) No 142/97 of 27 January 1997 concerning delivery of information about certain existing substances as foreseen under Council Regulation (EEC) No 793/93 (OJ No L 25, 28. 1. 1997, p. 11). 2. The following indent shall be added in point 12e (Council Regulation (EEC) No 793/93) in Chapter XV of Annex II to the Agreement:  397 R 0143: Commission Regulation (EC) No 143/97 of 27 January 1997 (OJ No L 25, 28. 1. 1997, p. 13). Article 2 The texts of Commission Regulations (EC) No 142/97 and (EC) No 143/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 March 1997. For the EEA Joint Committee The President C. DAY (1) Not yet published in the Official Journal. (2) OJ No L 25, 28. 1. 1997, p. 11. (3) OJ No L 25, 28. 1. 1997, p. 13.